PER CURIAM.
Tbe only questions raised by this appeal relate to the award of damages made by the decree of the circuit court upon overruling the exceptions of the appellant to the report; of the commissioner to whom it was referred to ascertain the libelant’s damages. The exceptions, aside from those taken to the allowance of interest, challenge the correctness of the commissioner’s findings upon mailers of fact. Tbe only ones «dating to the allowance of interest which have been argued orally or in the brief of counsel for tbe appellant also depend upon the correctness of the commissioner’s findings upon matters of fact, the contention being that interest should only have been allowed upon the amount of damages which should have been awarded, instead of upon the amount actually awarded.
We think the court below properly adopted the commissioner’s Endings of fact, and correctly overruled the exceptions. The conclusions of such an officer, like those of a master in chancery, will not be disturbed as to matters of fact which depend upon conflicting testimony, unless error or mistake is clearly apparent. Whether the expenses of (he libelant in raising and patching the steamer at Colon were reasonably incurred under the circumstances, whether it was more judicious to bring her to New York, in view of the extensive repairs which were necessary, than to attempt to have them made at New Orleans, whether the repairs made in New York were necessarily consequent to the injuries inflicted by the negligence of the appellant, or were in part consequent upon the negligence of the servants of the libelant, whether the sum paid for repairs was reasonable in amount or not, and whether the expenses and losses incurred by the libelant were or were not enhanced by any want of diligence or prudence on its own part, were all questions de*410pending upon conflicting testimony and inferences of fact. The circuit court could not have safely disturbed the conclusions of the commissioner.
The .decree is affirmed, with interest, and costs of both courts.